UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 U.S. MICROBICS, INC. (Exact name of registrant as specified in its charter) Colorado 88-0990371 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6451-C El Camino Real Carlsbad, California 92009 (Address of principal executive offices) (Zip Code) 2007-III Employee Stock Incentive Plan (Full title of the plan) Robert C. Brehm 6451-C El Camino Real Carlsbad, California 92008 (760) 918-1860 copies to: Nimish P. Patel Richardson & Patel, LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 (310) 208-1182 (Name and address and telephone of agent for service) CALCULATION OF REGISTRATION FEE Title of Securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock 80,000,000 $0.0021 $168,000 $5.16 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(c)of Regulation C as of the close of the market on December 26, 2007 based upon the average of the closing bid and ask prices as quoted on Nasdaq's OTC Bulletin Board for that date. (2) Pursuant to Rule 416 of the Securities Act, this registration statement shall also cover any additional shares of common stock that shall become issuable by reason of any stock dividend, stock split, recapitalization, or other similar transaction by the Registrant. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document(s) containing the information specified in Part I of Form S-8 will be sent or given to the employees who received these awards as specified by Rule 428(b)(1) promulgated by the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”).Such documents need not be filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Securities Act Rule 424 in accordance with the Note to Part I of Form S-8.These documents, and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents are hereby incorporated by reference into this Registration Statement: (a)The Annual Report for the fiscal year ended September 30, 2006, filed by the registrant with the Commission on Form 10-KSB on January 16, 2007, which contains audited consolidated financial statements for the most recent fiscal year for which such statements have been filed. (b)The Quarterly Report for the period ended December 31, 2006 filed by the registrant with the Securities and Exchange Commission (the “Commission”) on Form 10-QSB on February 20, 2007. (c)The Quarterly Report for the period ended March 31, 2007 filed by the registrant with the Securities and Exchange Commission (the “Commission”) on Form 10-QSB on May 21, 2007. (d)The Quarterly Report for the period ended June 30, 2007 filed by the registrant with the Securities and Exchange Commission (the “Commission”) on Form 10-QSB on August 20, 2007. (e)A description of the Registrant’s securities contained in the Registration Statement on Form SB-2/A filed with the Commission on July 7, 2000 and declared effective on July 19, 2000. 1 (f)In addition, all documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this registration statement and to be a part hereof from the date of filing of such documents. The class of securities to be offered is Common Stock. Item 4.Description of Securities. Not Applicable. The class of securities to be offered is registered under Section 12 of the Exchange Act. Item 5.Interests of Named Experts and Counsel. Richardson
